Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered January 29, 2007, convicting him of attempted use of a child in a sexual performance, attempted promoting a sexual performance by a child, attempted criminal sexual act in the third degree, and endangering the welfare of a child (two counts), after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see Penal Law §§ 110.00, 263.05, 263.15, 130.40 [2]; § 260.10 [1]; People v Mahboubian, 74 NY2d 174 [1989]; People v Bracey, 41 NY2d 296 [1977]). Moreover, upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]). Mastro, J.P., Dillon, Eng and Belen, JJ., concur.